DETAILED ACTION
Status of the Claims
	The present application was filed on 7/8/2020.  This is the first Office Action on the merits.  Claims 1-20 are currently pending and addressed herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 12, 13, 16 and 20 are objected to because of the following informalities:
 As per Claim 10, Examiner suggests “the one or more vehicle orientation constraints” for proper antecedence.  
As per Claim 12, “the at least one roadway curb” lacks clear antecedence.
As per Claim 13, Examiner suggests “wherein generating the constrained route” for proper antecedence.  
As per Claim 16, Examiner suggests “wherein the operations further comprise:” for clarity.
As per Claim 20, Examiner suggests “further comprising one or more vehicle sensors…” for clarity. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 5, Applicant recites “passenger data” after already introducing “passenger orientation data” in Claim 1.  In this vein, Claim 1 recites “determining…one or more motion constraints...based, at least in part, on the passenger orientation data” and Claim 5, in a similar manner, recites “determining…the one or more motion constraints…based, at least in part, on the passenger data”.  For purposes of examination, Examiner assumes that “the passenger data” in Claim 5 is referencing passenger data “indicative of one or more passenger attributes”.  Clarification is required to avoid potential ambiguity.
As per Claim 6, said Claim is rejected by virtue of its dependency.
As per Claim 7, similar to Claim 5, Examiner assumes, for purposes of examination, that “the passenger data” is referencing “the passenger data [indicative of the one or more passenger attributes]”.   
As per Claim 8, said Claim is rejected by virtue of its dependency.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-14 are drawn to a computer-implemented method (i.e., processes), Claims 15-18 are drawn to a computing system (i.e., machines), and Claims 19-20 are drawn to an autonomous vehicle (i.e., machines).  Accordingly, each of Claims 1-20 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].
Claim 1:	A computer-implemented method, the method comprising: 
obtaining, by a computing system comprising one or more computing devices, passenger orientation data for at least one passenger of a bidirectional vehicle, wherein the passenger orientation data is indicative of at least one of a position or an orientation of the at least one passenger within the bidirectional vehicle; 
determining, by the computing system, one or more motion constraints for the bidirectional vehicle based, at least in part, on the passenger orientation data; 
generating, by the computing system, a constrained route for the bidirectional vehicle based, at least in part, on the one or more motion constraints; and 
initiating, by the computing system, a motion of the bidirectional vehicle based, at least in part, on the constrained route.
  
(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea(s) and are further analyzed under Step 2A, Prong Two herein.)
Considering Claim 1, the first limitation of obtaining [] passenger orientation data for at least one passenger of a bidirectional vehicle, wherein the passenger orientation data is indicative of at least one of a position or an orientation of the at least one passenger within the bidirectional vehicle, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., visually observing an orientation of a passenger or a position of the passenger within a vehicle).1  Similarly, the second limitation of determining [] one or more motion constraints for the bidirectional vehicle based, at least in part, on the passenger orientation data, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating the observed position and/or orientation, in one’s mind, to form an opinion regarding a direction, e.g., forward direction, associated with the vehicle).  Further, the third limitation of generating [] a constrained route for the bidirectional vehicle based, at least in part, on the one or more motion constraints, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., forming a judgment, in one’s mind, based on the opined direction, that the vehicle will travel in that forward direction).  Accordingly, each of the first, second, and third limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind, and citing In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016), i.e., concerning a claim to “identifying head shape and applying hair designs” as a process that can be practically performed in the human mind] and thus Claim 1 recites an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 2, the recitation wherein the one or more motion constraints comprise a directionality constraint that restricts the movement of the bidirectional vehicle, wherein the directionality constraint is indicative of the forward facing direction associated with the at least one passenger, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., reaffirming the opinion, in one’s mind, based on an observed position and/or a forward-facing orientation of the passenger, the forward direction of the vehicle).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 1.
Considering Claim 3, the recitation wherein the constrained route comprises a route in the forward facing direction associated with the at least one passenger similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., reaffirming the judgment, in one’s mind, that the vehicle will travel in that forward direction).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 2.
Considering Claim 4, the recitation wherein the bidirectional vehicle defines a longitudinal direction, a lateral direction, and a vertical direction, and has at least two ends spaced apart along the longitudinal direction, wherein the two ends comprise a forward end and a rear end, and wherein the forward end and the rear end are defined by the direction of travel of the bidirectional vehicle similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing vehicle features, i.e., forward end, rear end, and visualizing, via geometric terms, directions and/or positions associated with the vehicle).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 1.
Considering Claim 5, the recitation obtaining, by the computing system, passenger data indicative of one or more passenger attributes associated with the at least one passenger; and determining, by the computing system, the one or more motion constraints for the bidirectional vehicle based, at least in part, on the passenger data similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing/collecting characteristics associated with the passenger [e.g., passenger consuming Dramamine®], and forming an opinion, based on the observed passenger characteristics, to operate the vehicle smoothly).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 1. 
Considering Claim 6, the recitation wherein the one or more passenger attributes comprise at least one of an age, a susceptibility to motion sickness, an accommodation, or luggage, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., See Claim 5, i.e., known use of Dramamine® to prevent/treat motion sickness).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 5.
Considering Claim 7, the recitation wherein determining, by the computing system, the one or more motion constraints for the bidirectional vehicle comprises: determining, by the computing system, that the at least one passenger is associated with a motion constraint requirement based, at least in part, on the passenger data; determining, by the computing system, a forward facing direction associated with the at least one passenger based, at least in part, on the passenger orientation data; and determining, by the computing system, the one or more motion constraints for the bidirectional vehicle based, at least in part, on the motion constraint requirement and the forward facing direction associated with the at least one passenger similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., forming an opinion, based on the observed passenger characteristics, that the passenger is prone to motion sickness, forming an opinion that the visually observed direction in which the passenger is facing is a forward facing direction, and forming an opinion, given that the passenger is prone to motion sickness and that the passenger is facing the forward facing direction, to operate the vehicle smoothly in the forward facing direction).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 6.
Considering Claim 8, the recitation wherein the motion constraint requirement comprises at least one of an age constraint, a susceptibility to motion sickness constraint, or a handicap constraint, and wherein determining that the at least one passenger is associated with the motion constraint requirement comprises: determining, by the computing system, that the at least one passenger is associated with an age that achieves a minimum age threshold or a maximum age threshold; determining, by the computing system, that the at least one passenger is associated with a susceptibility to motion sickness that achieves a sickness threshold; or determining, by the computing system, that the at least one passenger is associated with at least one predefined accommodation similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating, in one’s mind, observed characteristics associated with the passenger [e.g., passenger consuming Dramamine®, passenger “looking green”, etc.], and forming an opinion, based on the observed passenger characteristics, that the passenger has or will have motion sickness).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 7.
Considering Claim 9, the recitation wherein the one or more motion constraints comprise one or more vehicle orientation constraints, wherein each vehicle orientation constraint is indicative of a vehicle orientation at one or more locations, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating the observed position and/or orientation, in one’s mind, to form an opinion regarding a direction, e.g., forward direction, for the vehicle).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 1.
Considering Claim 10, the recitation wherein the bidirectional vehicle is associated with a vehicle layout indicative of one or more vehicle doors; and wherein determining the one or more motion constraints comprises: determining, by the computing system, [the] one or more vehicle orientation constraints for the bidirectional vehicle based, at least in part, on the vehicle layout and the passenger orientation data, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing vehicle features, i.e., vehicle layout, and observing that the passenger is at a passenger-side position and forward facing within the vehicle, and reaffirming the opinion, regarding the forward direction for the vehicle, based on the observed vehicle features and the observed passenger-side position of the passenger).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 9.
Considering Claim 11, the recitation wherein determining the one or more vehicle orientation constraints comprises: obtaining, by the computing system, map data indicative of one or more drop off locations; selecting, by the computing system, a vehicle door of the one or more vehicle doors based, at least in part, on the vehicle layout and the passenger orientation data, wherein the vehicle door is within a proximity threshold to the at least one passenger; and determining, by the computing system, at least one vehicle orientation based, at least in part, on the vehicle door and at least one of the one or more drop off locations, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing a drop off location on a map, evaluating the observed passenger’s passenger-side position and the observed vehicle layout to determine that the passenger will exit the vehicle via a corresponding passenger-side door, judging, in one’s mind, to maintain the vehicle’s forward direction, to drop of the passenger, at the drop off location).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 10.
Considering Claim 12, the recitation wherein the one or more drop off locations comprise one or more roadway curbs; and wherein the at least one vehicle orientation is indicative of the vehicle door facing [] at least one roadway curb, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing roadway curbs at the drop off location from the map, judging, in one’s mind, that the passenger-side door will face a curb in the vehicle’s forward direction).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 11.
Considering Claim 13, the recitation wherein generating constrained route comprises: determining, by the computing system, a drop off location based, at least in part, on the at least one roadway curb; and generating, by the computing system, the constrained route to the drop off location based, at least in part, on the at least one vehicle orientation, wherein the constrained route directs the bidirectional vehicle to reach the drop off location with the at least one vehicle orientation, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating the curb to determine a drop off location on that curb, judging, in one’s mind, a route to that drop off location such that in the vehicle’s forward direction the passenger-side door will face the curb).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 12.
Considering Claim 14, the recitation wherein the passenger orientation data is indicative of a plurality of passengers within the bi-directional vehicle, and wherein the vehicle door is selected based, at least in part, on the position of the at least one passenger with respect to the plurality of passengers, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing the orientation and/or position of a number of passengers, observing that the passenger-side door corresponding to the passenger being dropped off is a front passenger-side door, judging, in one’s mind, that the passenger will exit the vehicle via the front passenger-side door rather than a door corresponding to another passenger).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 11.
Considering Claim 15, said Claim includes substantially similar limitations as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind (See Claim 1).  The further limitations of obtaining a request for a transportation service to transport at least one passenger from an origin location to a destination location via a bidirectional vehicle, and generating a constrained route…based, at least in part, on…..the origin location, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, the further limitations, which are recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating, in one’s mind, a request communicated [e.g., verbally] by the passenger to travel from a current location to a drop off location, further forming the judgment, in one’s mind that the vehicle will travel in that forward direction based on the passengers orientation at the current location).  Claim 15 also adds additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., [a] computing system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations).  Accordingly, the limitations of Claim 15, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 16, the recitation wherein the operations [further] comprise: obtaining passenger attribute data indicative of one or more passenger attributes associated with the at least one passenger; obtaining occupancy data indicative of one or more passengers within the bidirectional vehicle; and determining an assigned seat of the bidirectional vehicle for the at least one passenger based, at least in part, on the passenger attribute data and the occupancy data, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing/collecting characteristics associated with a passenger [e.g., passenger consuming Dramamine®, observing a seat as occupied within the vehicle, and forming an opinion, given that the passenger is prone to motion sickness [i.e., consuming Dramamine®], that the passenger should face forward in an unoccupied front seat of the vehicle).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 15.
Considering Claim 17, the recitation wherein the operations further comprise: determining a pick-up door of the bidirectional vehicle for the at least one passenger to access the bidirectional vehicle based, at least in part, on the assigned seat, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., judging the door, corresponding to the passenger to access the vehicle, as a front passenger-side door).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 16.
Considering Claim 18, the recitation wherein the one or more motion constraints comprise a pick-up vehicle orientation constraint indicative of a vehicle orientation at a pick-up location; and wherein the operations further comprise: determining the pick-up location based, at least in part, on the pick-up door and the origin location; and generating the constrained route for the bidirectional vehicle based, at least in part, on the pick-up location and the pick-up vehicle orientation, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., judging, in one’s mind, a route to a pickup location to orient the vehicle at the pickup location such that the passenger can access the vehicle via the front passenger-side door).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 17.
Considering Claim 19, said Claim includes substantially similar limitations as Claims 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind. (See Claim 1, e.g., “a seat of the one or more vehicle seats” as a “position”, “constrained motion plan” as a “constrained route”, etc.).   Claim 19 also adds additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., [a]n autonomous vehicle comprising: a vehicle interior comprising one or more vehicle seats; and a vehicle computing system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations).  Accordingly, the limitations of Claim 19, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 20, the recitation wherein the autonomous vehicle comprises one or more vehicle sensors; and wherein obtaining the passenger orientation data comprises: obtaining, via the one or more vehicle sensors, sensor data indicative of the seat associated with the at least one passenger, similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., observing data [i.e., an image of the vehicle’s interior] to evaluate occupied versus unoccupied seats in the vehicle).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 19.

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified considerations.  [See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 15, and 19, the additional elements computer-implemented, by a computing system comprising one or more computing devices, and by the computing system (Claim 1), computing system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations (Claim 15), and [a]n autonomous vehicle comprising: a vehicle interior comprising one or more vehicle seats; and a vehicle computing system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations (Claim 19) are recited at such a high level of generality (e.g., computer-implemented, computing system, computing devices, processors, non-transitory computer-readable media, instructions, autonomous vehicle, vehicle interior, vehicle seats, vehicle computing system, processors, etc.) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea(s)).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h) & MPEP 2106.04(a)(2)(III), i.e., the Courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer”].  Furthermore, with respect to the additional element “initiating, by the computing system, a motion of the bidirectional vehicle based, at least in part, on the constrained route” in Claim 1 and “initiating a constrained motion plan for the autonomous vehicle based, at least in part, on the one or more motion constraints” in Claim 19, said additional element is recited at such a high level of generality that it amounts to no more than insignificant post-solution activity.  Here, the primary process appears to be the “mental processes” discussed herein and “initiating” a motion/constrained motion plan (e.g., moving the vehicle according to a route and/or in a particular direction) appears incidental and/or tangential to that primary process.  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception.  [Step 2A, Prong Two: No].  As such, Claims 1, 15 and 19 are directed to an abstract idea. [Step 2A: Yes].
Considering Claims 2-14, 16-18, and 20, the additional elements by the computing system (Claims 5, 7, 8, 10, 11 & 13) and the autonomous vehicle comprises one or more vehicle sensors, via the one or more vehicle sensors (Claim 20), respectively, are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., generic computing system, autonomous vehicle, vehicle sensors). Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized/autonomous vehicle environment).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-20, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized/autonomous vehicle environment).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].  Applicant’s additional elements “initiating, by the computing system, a motion of the bidirectional vehicle based, at least in part, on the constrained route” in Claim 1 and “initiating a constrained motion plan for the autonomous vehicle based, at least in part, on the one or more motion constraints” in Claim 19, which is recited at a high level of generality, is similarly a well-understood, routine, and/or conventional activity (e.g., See U.S. Patent Application Publication No. 2012/0310465 to Boatright et al., which published in 2012, i.e., “navigation system…to enable an autonomous vehicle control system to perform a driving maneuver” (Abstract)) that fails to amount to an inventive concept. (See MPEP 2106.05(g), “the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”, citing Parker v. Flook, 437 U.S. 584, 588-89, (1978)).
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-20 are not patent subject matter eligible under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0146494 to Li (hereinafter Li ‘494) in view of U.S. Patent Application Publication No. 2020/0104770 to Aich et al. (hereinafter Aich ‘770) and U.S. Patent Application Publication No. 2018/0052000 to Larner et al. (hereinafter Larner ‘000).
As per Claim 1, Li ‘494, as modified, teaches [a] computer-implemented method (para [0023], “vehicle control system 24”) as follows:
Initially, Li ‘494 teaches obtaining, by a computing system comprising one or more computing devices (para [0023], “one or more processor [] systems” & para [0036], “[s]ensors inside vehicle…monitoring the user…[m]easurement results…to the vehicle’s control system [24]”), passenger orientation data for at least one passenger (para [0037], “measurement data”)  of a bidirectional vehicle (para [0023], “bi-directional autonomous automobile”), wherein the passenger orientation data is indicative of at least one of a position or an orientation of the at least one passenger within the bidirectional vehicle (para [0037], “measurement data indicates a user faces a direction” & FIG. 3 and para [0036], “user takes seat 48 and sits there”, i.e., at a position within the vehicle 38);
Next, Li ‘494 teaches determining, by the computing system, one or more motion constraints for the bidirectional vehicle based, at least in part, on the passenger orientation data; (FIG. 3 & para [0037], “a bi-directional vehicle may determine which direction should be the forward direction based upon a user’s sitting orientation” & para [0039], “control system [24] may choose the direction, which the user faces, as the forward driving direction and the vehicle end, which the user faces, becomes the front end”);
However, Li ‘494 does not explicitly disclose generating, by the computing system, a constrained route for the bidirectional vehicle based, at least in part, on the one or more motion constraints; or initiating, by the computing system, a motion of the bidirectional vehicle based, at least in part, on the constrained route.  Regardless, Aich ‘770 discloses a transportation service to “manage transport for…passengers with special needs” where “[b]ased on the needs of a passenger…a route may be modified to accommodate a passengers travel needs” (Abstract).  Notably, Aich ‘770 teaches that “[s]ome passengers may become nauseous when facing sideways or backward and may need a forward facing seat” as a “travel need” (para [0066]) such that the user may indicate that “only the forward facing seats are suitable” (para [0070], emphasis added).  In this vein, Larner ‘000 discloses an approach for “determining a route for passenger comfort and operating a vehicle according to the determined route” (Abstract).  In particular, Larner ‘000 teaches that a “motion sickness value may be used in route planning and/or operation of autonomous vehicles” (para [0024] & para [0003], where “symptoms of motion sickness may include nausea…”).  More specifically, “one or more routes from a start location to an end location may be determined [and e]ach route of the set of routes may comprise one or more portions” (para [0025]).  Here, “[e]ach portion…may be assigned a motion sickness value [that indicates] a likelihood that a passenger may experience motion sickness from [that] portion” (para [0026]), “[t]he motion sickness values for each portion may be combined to determine a total motion sickness value [] for each route of the set of routes” (para [0027]), and “[w]hen a passenger is determined to be prone to motion sickness, a route [] with a lowest total motion sickness value may be selected” such that the “autonomous vehicle may be operated to navigate to the end location using the selected [] route” (para [0028], emphasis added & para [0083]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include generating, by the computing system, a constrained route for the bidirectional vehicle based, at least in part, on the one or more motion constraints; and initiating, by the computing system, a motion of the bidirectional vehicle based, at least in part, on the constrained route.  Similar to Aich ‘770, Li ‘494 appreciates that “many users favor facing the driving direction” and seek to “always face a forward direction” (Li ‘494, para [0037], emphasis added).  Accordingly, incorporating the approach of Aich ‘770 into the method of Li ‘494 leads to expected results (e.g., the orientation of the seat selected by the user usable as an indication of the user’s needed forward direction, the bi-directional vehicle chooses the direction, which the user faces, as the forward driving direction).  Further, similar to Larner ‘000, Li ‘494 desires a “smoother and more efficient” journey (para [0048]).  Accordingly, further incorporating the approach of Larner ‘000 into the method of Li ‘494 leads to expected results (i.e., when it is determined that a passenger is prone to nausea/motion sickness, a route from the start location to the end location generated specifically based on a total motion sickness value such that the vehicle operates smoothly via that route while minimizing the likelihood of nausea/motion sickness).  Both Aich ‘770 and Larner ‘000 contemplate modifying routes based on user nausea/motion sickness.
As per Claim 2, Li ‘494, as modified, teaches the computer-implemented method of Claim 1 above.  Further, Li ‘494 teaches wherein the one or more motion constraints comprise a directionality constraint that restricts the movement of the bidirectional vehicle, wherein the directionality constraint is indicative of the forward facing direction associated with the at least one passenger (para [0039], “control system [24] may choose the direction, which the user faces, as the forward driving direction and the vehicle end, which the user faces, becomes the front end”).
As per Claim 3, Li ‘494, as modified, teaches the computer-implemented method of Claim 2 above.  Further, Li ‘494 teaches wherein the constrained route comprises a route in the forward facing direction associated with the at least one passenger.  Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said recitations.
As per Claim 4, Li ‘494, as modified, teaches the computer-implemented method of Claim 1 above.  Further, Li ‘494 teaches wherein the bidirectional vehicle defines a longitudinal direction (FIG. 3 & para [0035], “a front-rear direction”, e.g., along a length of the vehicle 38 body), a lateral direction (FIG. 3, e.g., along a width of the vehicle 38 body, i.e., vehicle 38 is three-dimensional), and a vertical direction (FIG. 3, e.g., along a height of the vehicle 38 body), and has at least two ends spaced apart along the longitudinal direction (FIG. 3), wherein the two ends comprise a forward end and a rear end (FIG. 3 & para [0035], “the left side may be viewed as the front end and the right side as the rear end”), and wherein the forward end and the rear end are defined by the direction of travel of the bidirectional vehicle (para [0035], “if the vehicle drives to the left direction, the left side may be viewed as the front end and the right side as the rear end.  If the vehicle moves to the right, the right side becomes the front end).
As per Claim 5, Li ‘494, as modified, teaches the computer-implemented method of Claim 1 above.  However, Li ‘494 does not explicitly disclose obtaining, by the computing system, passenger data indicative of one or more passenger attributes associated with the at least one passenger; or determining, by the computing system, the one or more motion constraints for the bidirectional vehicle based, at least in part, on the passenger data.  Regardless, Aich ‘770 teaches that “[p]assengers may provide information describing their travel parameters” such that the “passenger’s travel parameters are saved to an account or user profile” (para [0067] & para [0066], i.e., needs/accommodations).  In one example, “the user can select…whether only the forward facing seats are suitable” “[r]ather than providing information specific to the user’s health information” (See para [0070]).  In another example, similar to Li ‘494, “when boarding a vehicle” it may be recognized that the “passenger needs or would benefit from special accommodations” (para [0068]).  In this vein, “if a passenger has shown that they have special needs, a set of rules associated with the needs of the user are identified” (para [0094]) and a “set of potential routing solutions are determined based at least in part on the set of rules” (para [0095).  In some instances, a “specific seat which meets the customers travel parameters can be reserved” (para [0093] & para [0070], e.g., a forward facing seat).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include obtaining, by the computing system, passenger data indicative of one or more passenger attributes associated with the at least one passenger; and determining, by the computing system, the one or more motion constraints for the bidirectional vehicle based, at least in part, on the passenger data.  Here, as acknowledged by Aich ‘770, protected health information may require an alternative way to “detect” a passenger’s health-related travel parameters (e.g., passenger indication that only forward facing seats are suitable or observations regarding the passenger when the passenger boards the vehicle, rather than the passenger having to disclose their nausea health concerns).  Li ‘494, similar to Aich ‘770, contemplates the use of a “user’s records” and/or “prearrangements submitted in a reservation process” and “decid[ing] a forward direction [] based on the user information” (Li ‘494, para ‘0045).  
As per Claim 6, Li ‘494, as modified, teaches the computer-implemented method of Claim 5 above.  However, Li ‘494 does not explicitly disclose wherein the one or more passenger attributes comprise at least one of an age, a susceptibility to motion sickness, an accommodation, or luggage.  Here, Examiner points Applicant to the citations and rationale in Claims 1 & 5 above regarding said recitations (i.e., susceptibility to nausea/motion sickness and/or accommodations as passenger attributes).  Further, Aich ‘770 explicitly suggests that “age information and/or health information [] may be used to determine that a passenger likely needs help” (Aich ‘770, para [0089]).
As per Claim 7, Li ‘494, as modified, teaches the computer-implemented method of Claim 6 above.  Further, Li ‘494, as modified, teaches wherein determining, by the computing system, the one or more motion constraints for the bidirectional vehicle comprises: determining, by the computing system, that the at least one passenger is associated with a motion constraint requirement based, at least in part, on the passenger data [indicative of the one or more passenger attributes]; determining, by the computing system, a forward facing direction associated with the at least one passenger based, at least in part, on the passenger orientation data; and determining, by the computing system, the one or more motion constraints for the bidirectional vehicle based, at least in part, on the motion constraint requirement and the forward facing direction associated with the at least one passenger.  Here, Examiner points Applicant to the citations and rationale in Claims 1 & 5 above regarding said recitations.  Incorporating further inputs (i.e., passenger attribute information in addition to orientation information) leads to expected results (e.g., need for motion constraint confirmed/buttressed).  
As per Claim 8, Li ‘494, as modified, teaches the computer-implemented method of Claim 7 above.  Further, Li ‘494, as modified, teaches wherein the motion constraint requirement comprises at least one of an age constraint, a susceptibility to motion sickness constraint, or a handicap constraint, and wherein determining that the at least one passenger is associated with the motion constraint requirement comprises: determining, by the computing system, that the at least one passenger is associated with an age that achieves a minimum age threshold or a maximum age threshold; determining, by the computing system, that the at least one passenger is associated with a susceptibility to motion sickness that achieves a sickness threshold; or determining, by the computing system, that the at least one passenger is associated with at least one predefined accommodation.  Here, Examiner points Applicant to the citations and rationale in Claims 1, 5 & 6 above regarding said recitations.  Further, Aich ‘770 explicitly suggests consideration of characteristics/accommodation including age, susceptibility to nausea/motion sickness, and/or a handicap (Aich ‘770, para [0066], “list of needs” further including “wheelchair docking”, “service animal”, “[b]lind”, etc.).  Yet further, Larner ‘000 explicitly suggests that “[s]election of a route…may also be based on a threshold value for the total motion sickness value” and a “lower threshold value may be set when a passenger is prone to motion sickness” (Larner ‘000, para [0083]).
As per Claim 9, Li ‘494, as modified, teaches the computer-implemented method of Claim 1 above.  Further, Li ‘494 teaches wherein the one or more motion constraints comprise one or more vehicle orientation constraints, wherein each vehicle orientation constraint is indicative of a vehicle orientation at one or more locations.  Here, Examiner points Applicant to the citations in Claim 2 above regarding said recitations. 
As per Claim 15, Li ‘494, as modified, teaches [a] computing system (para [0023], “vehicle control system 24”) as follows:
Initially, Li ‘494 teaches one or more processors (para [0023], “processor 10…one or more processor [] systems”); and one or more non-transitory computer-readable media (para [0023], “computer readable medium 12”) that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations (para [0023], “processor 10 may run…sets of executable instructions stored on medium 12 for performing [] functions and tasks”);
Next, Li ‘494 does not explicitly disclose obtaining a request for a transportation service to transport at least one passenger from an origin location to a destination location via a bidirectional vehicle;  Regardless, Aich ‘770 teaches that “a travel request is received from a customer [and] may include origin information [], destination information [], user information (e.g., a customer ID, or information related to special accommodations needed), and a time component (e.g., a requested time of departure or time of arrival)” (para [0089]) wherein the vehicle may be an autonomous vehicle (para [0077]) such that “a specific seat which meets the customers travel parameters can be reserved” (para [0093]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include obtaining a request for a transportation service to transport at least one passenger from an origin location to a destination location via a bidirectional vehicle.  Li ‘494 teaches systems and methods for a “bi-directional autonomous vehicle” (Abstract) which may include a “reservation process” through which the user may have “selected a seat in a reservation” (para [0045]).  The inclusion of other known requested reservation data (e.g., origin, destination, time, etc.) would be expected in the art.  One is expected to use known tools according to their known abilities.
Next, Li ‘494, as modified, teaches, obtaining passenger orientation data for the at least one passenger of the bidirectional vehicle, wherein the passenger orientation data is indicative of at least one of a position or an orientation of the at least one passenger within the bidirectional vehicle; determining one or more motion constraints for the bidirectional vehicle based, at least in part, on the passenger orientation data; and generating a constrained route for the bidirectional vehicle based, at least in part, on the one or more motion constraints and the origin location.  Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations.  Further, Aich ‘770 discloses its “routes” as generated based on origin location (para [0091]).   
As per Claim 16, Li ‘494, as modified, teaches the computing system of Claim 15 above.  
Further, Li ‘494, as modified, teaches wherein the operations [further] comprise: obtaining passenger attribute data indicative of one or more passenger attributes associated with the at least one passenger;  Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations.  
Next, Li ‘494 does not explicitly disclose obtaining occupancy data indicative of one or more passengers within the bidirectional vehicle; or determining an assigned seat of the bidirectional vehicle for the at least one passenger based, at least in part, on the passenger attribute data and the occupancy data.  Regardless, Aich ‘770 teaches that “for a given vehicle on a given route, a number of available seats 706 [] may be occupied by riders, while another number of seats 708 may be unoccupied” (para [0077]).  In this vein, Aich ‘770 suggests that “[a] specific seat which meets the customers travel parameters can be reserved” and the “vehicle may have indicators showing that a particular seat is reserved…to reserve the [unoccupied] space” (para [0093]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include obtaining occupancy data indicative of one or more passengers within the bidirectional vehicle; and determining an assigned seat of the bidirectional vehicle for the at least one passenger based, at least in part, on the passenger attribute data and the occupancy data.  Incorporating occupancy considerations and/or reservation systems into the system/method of Li ‘494 leads to expected results.  Li ‘494 explicitly contemplates a “reservation process” through which the user may have “selected a seat in a reservation” (para [0045]).  One is expected to use known tools according to their known abilities.
As per Claim 19, Li ‘494, as modified, teaches [a]n autonomous vehicle (para [0023], “bi-directional autonomous automobile”) as follows:
Initially, Li ‘494 teaches a vehicle interior comprising one or more vehicle seats (FIG. 3 para [0036], “user takes seat 48 and sits there”, i.e., at a position within the vehicle 38); and a vehicle computing system (para [0023], “vehicle control system 24”) comprising: one or more processors (para [0023], “processor 10…one or more processor [] systems”); and one or more non-transitory computer-readable media (para [0023], “computer readable medium 12”) that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations (para [0023], “processor 10 may run…sets of executable instructions stored on medium 12 for performing [] functions and tasks”);
Next, Li ‘494, as modified, teaches obtaining passenger orientation data for at least one passenger of the autonomous vehicle, wherein the passenger orientation data is indicative of a seat of the one or more vehicle seats; determining one or more motion constraints for the autonomous vehicle based, at least in part, on the passenger orientation data; and initiating a constrained motion plan for the autonomous vehicle based, at least in part, on the one or more motion constraints.  Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations.
As per Claim 20, Li ‘494, as modified, teaches the autonomous vehicle of Claim 19 above.  Further, Li ‘494 teaches wherein the autonomous vehicle comprises one or more vehicle sensors (para [0028], “cameras may be arranged inside the vehicle to sense a user…whether a user has settled down after getting in the vehicle”); and wherein obtaining the passenger orientation data comprises: obtaining, via the one or more vehicle sensors, sensor data indicative of the seat associated with the at least one passenger (para [0036], “[s]ensors inside vehicle…monitoring the user…[m]easurement results…to the vehicle’s control system [24] to ascertain whether the user has settled down” & para [0037], “settled down on seat 48” & FIG. 3)


Claims 10-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘494 in view of Aich ‘770 and Larner ‘000, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0064051 to Dudar et al. (hereinafter Dudar ‘051).
As per Claim 10, Li ‘494, as modified, teaches the computer-implemented method of Claim 1 above.  
However, Li ‘494 does not explicitly disclose wherein the bidirectional vehicle is associated with a vehicle layout indicative of one or more vehicle doors; or wherein determining the one or more motion constraints comprises: determining, by the computing system, one or more vehicle orientation constraints for the bidirectional vehicle based, at least in part, on the vehicle layout and the passenger orientation data.  Regardless, Dudar ‘051 discloses an “autonomous vehicle” wherein, in response to a “request” associated with a “loading location”, the vehicle’s computer determines “a vehicle orientation and path, to stop the vehicle so that the seat position overlaps the loading location” (para [0028] & FIG. 1 and FIG. 2 & para [0038], “vehicle 100 orientation refers to a direction of travel, i.e., movement, of the vehicle 100, i.e., one of a forward direction 175 or a rear direction 180”, i.e., bi-directional vehicle).  Here, “the vehicle 100 may include multiple seats 145 [each associated with] a reference point 150 [and] may be identified as front right, front left, rear right, rear left” (para [0039] & FIG. 1, i.e., vehicle layout) where each seat 145 is associated with a respective vehicle door (See FIG. 1).  In this vein, Dudar ‘051 teaches, that its “request to load and/or unload” may include “loading location 170 data” and “a seat 145 position for loading, e.g., front left” (para [0047]) and in response, its computer “determine[s] a route to the loading location 170 based on [3D] map data and…the loading location…such that the reference point 150 of the seat identified in [the request] is within the loading location 170 when the vehicle 100 stops” (para [0048], para [0042], para [0045], para [0036] & FIG. 1, i.e., “reference point 150 of the front left seat 145…is in the loading location 170” aligned with “target point 160… designated for loading and/or unloading”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include wherein the bidirectional vehicle is associated with a vehicle layout indicative of one or more vehicle doors; and wherein determining the one or more motion constraints comprises: determining, by the computing system, one or more vehicle orientation constraints for the bidirectional vehicle based, at least in part, on the vehicle layout and the passenger orientation data.  Incorporating the teachings of Dudar ‘051 into the teachings of Li ‘494 leads to expected results (i.e., vehicle orientation further based on the vehicle’s layout (e.g., a seat position and/or corresponding door position associated with the forward facing passenger).  Similar to Li ‘494, Dudar ‘051 seeks to keep vehicle occupants facing in the forward direction (para [0052]).      
As per Claim 11, Li ‘494, as modified, teaches the computer-implemented method of Claim 10 above.  However, Li ‘494 does not explicitly disclose wherein determining the one or more vehicle orientation constraints comprises: obtaining, by the computing system, map data indicative of one or more drop off locations; selecting, by the computing system, a vehicle door of the one or more vehicle doors based, at least in part, on the vehicle layout and the passenger orientation data, wherein the vehicle door is within a proximity threshold to the at least one passenger; and determining, by the computing system, at least one vehicle orientation based, at least in part, on the vehicle door and at least one of the one or more drop off locations.  Here, Examiner points Applicant to the citations and rationale in Claim 10 above regarding said recitations.  Further, in view of FIG. 1, each vehicle door is within a “proximity threshold” (e.g., defined by the bounds of the vehicle 100) to the passenger under a broadest reasonable interpretation.
As per Claim 12, Li ‘494, as modified, teaches the computer-implemented method of Claim 11 above.  
However, Li ‘494 does not explicitly disclose wherein the one or more drop off locations comprise one or more roadway curbs;  Regardless, Larner ‘000 teaches, in the context of “determining a route for passenger comfort” (Abstract), that “data 134” utilized “may include…detailed map information (e.g., …a highly detailed map of the location of lane lines, curbs, etc.)” (para [0034]).  In this vein, Dudar ‘051 discloses that its “target point 160 is a point (typically specified as location coordinates) designated for loading and/or unloading [] e.g., 3D location coordinates…specified in the received 3D map data” and is “typically located adjacent [] a drivable surface, e.g., road” (para [0042]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include wherein the one or more drop off locations comprise one or more roadway curbs.  Here, in view of the teachings of Larner ‘000 and Dudar ‘051, one would appreciate Larner’s ‘000 highly detailed map information, which includes the location of curbs, as further available map information, usable in combination with Dudar’s ‘051 3D map data, in determining a vehicle orientation and path as discussed in Dudar ‘051 (See Claim 10 above).  Here, the “curbs” would be acknowledged as known locations “adjacent [] a drivable surface, e.g., road” usable as a target point 160 for loading and/or unloading (Dudar ‘051, para [0042]).  As further support, Aich ‘770 contemplates that “[o]ne difficulty in providing services for passengers with special needs is that many locations may be unsuitable and potentially dangerous for loading and/or unloading passengers with special needs.” (para [0078], e.g., “during high traffic hours if a passenger is indicated to cross a busy street” & para [0079], e.g., “feeble passenger may find a loading or unloading location inappropriate during rush-hour if the location specifies that the user may cross a street without a light for stopping traffic”).  Accordingly, loading/unloading passengers at known curbs would be desired for a safe ingress/egress of passengers.  Li ‘494 contemplates loading passengers at a curb (para [0066]).  
Next, Li ‘494 does not explicitly disclose wherein the at least one vehicle orientation is indicative of the vehicle door facing the at least one roadway curb.  Regardless, in line with the previous limitation, a roadway curb may be usable as a target point 160 for loading and/or unloading.  In this vein, Dudar ‘051 further discloses that its computer may “select a seat 145 in the vehicle 100 for the occupant based on the loading location 170 and an availability status of vehicle 100 seat 145. (para [0055]).  More specifically, “upon determining that the target point 160 has a relative position of right, [] the computer selects a seat 145 with a right position such as the front right or rear right [so that] the vehicle 100 may approach the target point 160 in the forward-facing direction, if the occupant occupies the selected seat 145” (para [0055]).  Notably, in view of FIG. 1, the selected front right seat or rear right seat would result in a front right door and rear right door, respectively, facing the curb (i.e., as a target point 160).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include wherein the at least one vehicle orientation is indicative of the vehicle door facing the at least one roadway curb.  Aich ‘770 suggests providing “flexible loading and unloading locations for users with special needs” (para [0080]) and discloses determining “potential routing solutions for a passenger with special needs” as including “identifying suitable loading and unloading locations.
As per Claim 13, Li ‘494, as modified, teaches the computer-implemented method of Claim 12 above.  However, Li ‘494 does not explicitly disclose wherein generating constrained route comprises: determining, by the computing system, a drop off location based, at least in part, on the at least one roadway curb; and generating, by the computing system, the constrained route to the drop off location based, at least in part, on the at least one vehicle orientation, wherein the constrained route directs the bidirectional vehicle to reach the drop off location with the at least one vehicle orientation.  Here, Examiner points Applicant to the citations and rationale in Claims 10 & 12 above regarding said recitations.  Aich ‘770 suggests providing “flexible loading and unloading locations for users with special needs” (para [0080]) and discloses determining “potential routing solutions for a passenger with special needs” as including “identifying suitable loading and unloading locations.   
As per Claim 14, Li ‘494, as modified, teaches the computer-implemented method of Claim 11 above.  
Further, Li ‘494 teaches wherein the passenger orientation data is indicative of a plurality of passengers within the bi-directional vehicle (para [0042], “if multiple users all face one direction after taking a seat in a vehicle, the direction may be chosen as the forward direction”) 
However, Li ‘494 does not explicitly disclose wherein the vehicle door is selected based, at least in part, on the position of the at least one passenger with respect to the plurality of passengers.  Here, Examiner points Applicant to the citations and rationale in Claim 10 above regarding said recitations.  Further, Dudar ‘051 discloses approaching a target point 160 based on “multiple seat 145 positions” (e.g., para [0053], e.g., the front right position and the front left position, which, in view of FIG.1, correspond to a front right door and front left door, respectively).  One would appreciate that the method is repeatable for a number of passengers who sit relative to one another within the vehicle.  
As per Claim 17, Li ‘494, as modified, teaches the computing system of Claim 16 above.  
However, Li ‘494 does not explicitly disclose wherein the operations further comprise: determining a pick-up door of the bidirectional vehicle for the at least one passenger to access the bidirectional vehicle based, at least in part, on the assigned seat.  Regardless, Dudar ‘051 discloses that its computer may “select a seat 145 in the vehicle 100 for the occupant based on the loading location 170 and an availability status of vehicle 100 seat 145. (para [0055]).  In this vein, each seat has a corresponding door. (See FIG. 1)  More specifically, “upon determining that the target point 160 has a relative position of right, [] the computer selects a seat 145 with a right position such as the front right or rear right [so that] the vehicle 100 may approach the target point 160 in the forward-facing direction” (para [0055]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘494 to include wherein the operations further comprise: determining a pick-up door of the bidirectional vehicle for the at least one passenger to access the bidirectional vehicle based, at least in part, on the assigned seat.  Incorporating the teachings of Dudar ‘051 into the system/method of Li ‘494 leads to expected results (e.g., door associated with a reserved seat determined as a loading and/or unloading door for proper/safe user ingress/egress).  
 As per Claim 18, Li ‘494, as modified, teaches the computing system of Claim 17 above.  However, Li ‘494 does not explicitly disclose wherein the one or more motion constraints comprise a pick-up vehicle orientation constraint indicative of a vehicle orientation at a pick-up location; and wherein the operations further comprise: determining the pick-up location based, at least in part, on the pick-up door and the origin location; and generating the constrained route for the bidirectional vehicle based, at least in part, on the pick-up location and the pick-up vehicle orientation.  Here, Examiner points Applicant to the citations and rationale in Claims 12 & 17 above regarding said recitations.  Li ‘494 would desire such aspects to ensure a safe ingress and/or egress of customers.  Conventional ways of picking up a passenger at a designated location would be appreciated in the art.  Stated differently, vehicle pick-up and/or drop-off orientation and/or re-orientation would be desired such that the passenger can safely enter and/or exit the vehicle.          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” (MPEP 2106.04(a)(2)(III)).  See also Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, (Fed. Cir. 2011), i.e., a claim to “collecting and comparing known information” could be practically performed in the human mind.